Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/21/2021
3/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 9-11, and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 20100332290 to Narvaez et al.  

As to claim 1, Narvaez discloses a computer implemented method for updating customer data that includes a plurality of electronically stored contact records that each include contact information for a respective individual contact (fig. 1), comprising: 
applying automated filtering to the customer data to identify one or more contacts that fall within defined filtering criteria (filtered. [0024]); 
providing information about the one or more identified contacts to a decision making authority for additional filtering (review. [0024]); and 
receiving feedback derived from the decision making authority in respect of the provided information, and based on the feedback, automatically updating the customer data (0025]).

As to claim 2, Narvaez discloses a method of claim 1 wherein providing information about the identified contacts to a decision making authority comprises 
providing the information to a computer implemented data steward module that is configured to present the provided information to a human decision making authority and provide the feedback based on inputs received from the human decision making authority (0025]).

As to claim 3, Narvaez discloses a method of claim 2 wherein 
the electronically stored contact records include, for at least some of the individual contacts, a first contact record maintained by a customer relationship management (CRM) system, and a second contact record maintained by a CRM support system (fig. 7 and crm [0027]), the contact record and the second contact record for an individual contact be linked by a unique contact ID, wherein: applying the automated filtering to the customer data comprises applying the defined filtering criteria to contact information at least partially derived from the second contact records (fig. 7 and [0027]); and 
automatically updating the customer data comprises causing the CRM support system to update the second contact records and causing the CRM system to update the first contact records (fig. 7 and update [0027]).

As to claim 4, Narvaez discloses a method of claim 3 wherein 
the CRM system and CRM support system are both hosted behind respective firewalls and communicate through a communication network that includes the Internet ([0004]).

As to claim 5, Narvaez discloses a method of claim 4 
wherein the data steward module is hosted behind a respective firewall at an enterprise network and communicates with the CRM support system through the communication network ([0004]).

As to claim 6, Narvaez discloses a method of claim 1 wherein 
the defined filtering criteria are selected to identify individual contacts that are potential active contacts, the method comprising, for each of a plurality of potential new contacts: receiving information identifying the potential new contact; 
determining a completeness indicator for the potential new contact that quantifies a completeness of contact information available for the potential new contact; 
determining a contact relationship value indicator for the potential new contact that quantifies a perceived value of the potential new contact; 
wherein the filtering criteria is applied to the completeness indicator and the contact relationship value indicator determined in respect of each of the plurality of potential new contacts, and 
the information provided to the decision making authority includes the potential new contacts identified as potential active clients; wherein the feedback identifies the potential active clients that are to be included in the customer data as active contacts.

As to claim 7, Narvaez discloses a method of claim 6 wherein automatically updating the customer data comprises, 
for each potential active contact (potential customers [0007]) identified in the feedback for inclusion as an active contact: adding a new contact record for any contact that does not have an existing contact record (fig. 2); and 
including an indicator in the customer data to indicate that the contact is an active contact (fig. 2)(active contact is well known in the art, see attached Gamaley et al. U.SD. 20090172701 ([0004]).

As to claim 8, Narvaez discloses a method of claim 6 wherein 
the contact relationship value indicator for each potential new contact is determined based on combination of: 
(i) a perceived value of an existing relationship with the contact's organization, and 
(ii) the potential new contacts position within the contact's organization; and wherein the contact relationship value indicator is included in the information provided to the decision making authority.

As to claim 9, Narvaez discloses a method of claim 1 wherein the contact information for a respective individual contact includes 
a relationship strength information that quantifies communication interaction history with the individual contact, wherein the defined filtering criteria is based on the relationship strength information (using history information is well known in the art, see attached Burbank et al. U.S. 20200153765. [0017]).

As to claim 10, Narvaez discloses a method of claim 9 wherein 
the contact information for a respective individual contact can include (this is considered optional ) a total contact value indicator that quantifies a perceived overall value of the respective contact based on: 
a position of the individual contact within the contact's organization; a size of the contact's organization; and the relationship strength information, wherein the defined filtering criteria is based on the total contact value indicator (fig. 5, 8).

As to claim 11, Narvaez discloses a method of claim 1 wherein 
the defined filtering criteria are selected to identify individual contacts for potential archiving based on contact information included in the contact records for the respective individual contacts (fig. 5, 8), 
the defined filtering criteria being based on a recentness of communication interaction with individual contacts determined based on the contact information (communication interaction is well known in the art, see attached Burbank et al. U.S. 20200153765. [0017])..

As to claim 12, Narvaez discloses a method of claim 1 wherein 
the defined filtering criteria are selected to identify individual contacts for potential removal based on a predetermined privacy policy (privacy policy is well known in the art).

As to claim 13, Narvaez discloses a method of claim 1 wherein 
the defined filtering criteria are selected to identify duplicate contact records that potentially all correspond to a same individual based on a similarity of contact information included in the contact records (i.e. eliminate any duplicates.[0024])

As to claims 14-20, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153